Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 12/15/2021. Claims 21, 23, 35-36, and 38-39 were amended by these communications.

Status of Claims
Claims 21, 23-33, 35-36, 38-39, and 41-44 are pending.
Claims 21, 23, 35-36, and 38-39 are currently amended; claims 1-20, 22, 34, 37, and 40 are currently canceled; and new claims 41-44 are currently added.
Claims 21, 23-33, 35-36, 38-39, and 41-44 are allowed. 

Allowable Subject Matter
Claims 21, 23-33, 35-36, 38-39, and 41-44 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, claim 21, and similarly claims 36 and 39 recite the practical application of updating the machine learning model trained to automate the one or more tasks within the workflow structure based on training data extracted from the new workflow results and training data extracted from the workflow results. The iteration-level approach allows for rapid response and granular improvements, which are provided as recommended alterations to the workflow. Accordingly, claim 21, and similarly 36 and 39 integrate certain method of organizing 
With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
21. (Currently Amended) A method comprising:

receiving, by one or more processors of an information processing system, workflow results from completion of a first set of a plurality of iterations of a workflow, wherein the workflow is associated with a workflow structure that comprises one or more tasks within the workflow;

determining, by the one or more processors, a forecast of an effect on one or more metrics of one or more alterations to the workflow structure;

producing, by the one or more processors and based on the forecast, a recommended alteration to the workflow structure comprising a percentage of the one or more tasks within the workflow to automate;

extracting, by the one or more processors from the workflow results, training data for training a machine learning model to automate one or more tasks within the workflow in accordance with the recommended alteration, wherein extracting training data for training the machine learning model to automate one or more tasks within the workflow comprises extracting features from workflow results that satisfy an adjudication rule and that are appropriate for use by the machine learning model; 

causing, by the one or more processors, the machine learning model to be trained to automate the one or more tasks within the workflow structure using the extracted training data; 

causing, by the one or more processors, the machine learning model to perform the one or more tasks during a subsequent iteration of the workflow; 

receiving new workflow results from completion of a second set of the plurality of iterations of the workflow, the workflow results including results of tasks performed by the machine learning model; and

updating the machine learning model trained to automate the one or more tasks within the workflow structure based on training data extracted from the new workflow results and training data extracted from the workflow results.

The prior art references most closely resembling the Applicant’s claimed invention are Dirac et al. (US Pub. No. 2015/0379427) in view of Cohen et al. (US Pat. No. 8,121,888).
Dirac et al. discloses several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources, generating statistics on the records, feature processing, model training, prediction. Some of the tasks of a given workflow may be dependent on the results of other tasks. Depending on the amount of data, and/or on the nature of the processing to be performed, some tasks may take hours or even days to complete. Suggest or recommend modifications to a client-specified FP recipe in such embodiments if better alternatives appear to be available. In some embodiments, one or more programmatic interfaces may be made available to clients to enable them to submit requests for FP optimizations, e.g., indicating their training data, target variables, run-time goals, prediction quality metrics, and so on. The MLS may utilize various internal APIs to provide the requested recommendations, e.g., respective jobs may be scheduled using lower-level APIs to read the training data using the chunked approach described above, to perform feature processing, training, evaluation, re-training and/or re-evaluation. In at least one embodiment, programmatic interfaces (e.g., web-based dashboards) may be made available to clients to enable them to view the extent to which their run-time goals are being met for various models. Fig. 32 is a flow diagram illustrating aspects of operations that may be performed at a machine learning service in response to a request for training and evaluation iterations of a machine learning model, according to at least some embodiments. As shown in element 3201, a request to perform one or more TEIs (training-and-evaluation 
However, the system in Dirac does not explicitly disclose extracting training data for training the machine learning model to automate one or more tasks within the workflow comprises extracting features from workflow results that satisfy an adjudication rule and that are appropriate for use by the machine learning model. Also, Dirac does not explicitly disclose a percentage of the one or more tasks within the workflow to automate.
Moreover, neither Dirac et al., nor Cohen et al. disclose extracting training data for training the machine learning model to automate one or more tasks within the workflow comprises extracting features from workflow results that satisfy an adjudication rule and that are appropriate for use by the machine learning model.
Cohen et al. disclose an Automated Results Validation routine 500. The routine may be provided by, for example, execution of a component 244 of the task exchange server 240 of FIG. 2 and/or a portion of the task exchange server 100 of FIG. 1, such as to automatically validate task performance results from task performer users in accordance with validation criteria (e.g., as specified by a task requester for the task via a validation API or user interface). Furthermore, while not illustrated here, in at least some embodiments automated validation of task performance results may be combined with manual validation by a task requester of task performance results in at least some situations, such as to use automated validation of initial results and manual validation of additional supplemental results, or to combine automated and manual validation of a single group of results (see column 19, lines 51-66 and Fig. 5).
Moreover, since the specific combination of claim elements extracting training data for training the machine learning model to automate one or more tasks within the workflow comprises extracting features from workflow results that satisfy an adjudication rule and that are appropriate for use by the machine learning model recited in claim 21, and similarly claims 36 and 39 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Dirac et al. and Cohen et al., and/or any other additional reference(s) would be improper to teach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldszmidt et al. (US Pat. No. 7693982) discloses automated diagnosis and identification of or forecasting service level object states.
Oehrle et al. (US Pub. No. 20140214835) discloses the computer may identify a training document set and execute one or more machine learning algorithms to automatically classify the training document set. The computer may analyze the results .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
12/29/2021